Citation Nr: 0600016	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran had confirmed active military service from June 
1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).

On the VA Form 9, dated June 2004, the veteran indicated that 
he wished to participate in a hearing with a member of the 
Board via video.  The RO subsequently scheduled the veteran 
for a video hearing on October 26, 2005.  The veteran failed 
to appear for the hearing.


FINDINGS OF FACT

1.  The veteran is a recipient of the Combat Infantryman 
Badge for his service in the Republic of Vietnam.

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

Notice required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1). 

In an April 2003 letter, the RO informed the veteran about 
the information and evidence that was needed prior to making 
a decision on his claim, what VA would seek to provide, and 
how he could assist them in obtaining evidence (the second 
and third elements of notice).  The RO also asked the veteran 
to send in any medical reports he had.  

In a July 2005 letter, the RO provided the veteran with 
information as to what evidence was necessary to substantiate 
a claim of service connection (the first element of notice).  
Specifically, the letter stated that for the veteran to 
establish entitlement to service connected compensation 
benefits, the evidence must demonstrate three things: an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and a relationship between the veteran's current 
disability and an injury, disease or event in military 
service.  

Although the above-discussed letters did not specifically 
tell the veteran to provide any evidence hiss possession that 
pertains to this claim, the Board finds that, essentially, 
the veteran was told to do so (for example, the April 2003 
letter told him to send in any medical reports he had).  In 
any event, the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  

While these notification letters did not specifically inform 
him of the evidence necessary to substantiate a claim of 
service connection for PTSD (with its unique requirements), 
the statement of the case provided the applicable regulations 
and the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

The Board finds that the VCAA notice requirements have been 
met in this case, because while full, adequate notice was not 
given prior to the first RO adjudication of the claim, the 
content of the notice combined with other notice provided to 
the veteran collectively complied, ultimately, with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  And, the veteran has had full notice for almost 
a year and a half prior to this appeal being certified to the 
Board (the statement of the case was issued in June 2004, and 
the case certified in November 2005).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  The defect in the timing of the full VCAA notice in 
this case was not prejudicial to the veteran, and there is no 
reason in further delaying the adjudication of the claim 
decided herein.  Pelegrini, 18 Vet. App. 112 (2004); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims folder and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  As noted in the Introduction to this decision, the 
veteran also was afforded the opportunity to provide 
additional testimony at the hearing before the Board.  He 
failed to appear at the scheduled hearing.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case. 

II.  Background

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era and was the 
recipient of the Combat Infantryman Badge, among other 
awards.

The veteran participated in a VA PTSD examination in May 
2004, during which he reported that he was in Vietnam for 
approximately one year.  He reported that his sleep was not 
very good and that he awoke almost every hour from little 
noises.  He stated he was a light sleeper, but was able to 
sleep eight to nine hours per night.  He stated that he 
sometimes had bad dreams in which "something is after me" 
or chasing him.  The veteran did not seem to have any 
nightmares that were specifically related to any traumatic 
incidents he might have experienced.  He stated that he talks 
about his Vietnam experience with his nephew and other 
people, including ambushes, among other things, but the 
experience of talking about Vietnam did not seem to be 
unpleasant to him.  He stated that he had a drinking problem 
since before service, and did not seem to worry about many 
things.

The veteran further indicated that he worked labor jobs and 
occasionally drove a backhoe or a dump truck.  He also noted 
that he worked on an Indian reservation and indicated that he 
would be willing to work full-time if there was enough work 
available but at that time, he was between jobs.

On mental status examination, it was noted that the veteran 
was causally and appropriately dressed, and was oriented 
times four.  His short term memory was tested by giving him 
four unrelated words and asking him to recall them six 
minutes later.  He was able to recall three of the four 
words, indicating reasonably good short term memory function.  
The veteran's mood was slightly down, and there was no 
evidence of thought disorder in the sense of derailment, 
tangentiality or circumlocution.  He was in touch with the 
circumstances around him, and had no hallucinations or 
delusions.  He ate well, had no suicidal ideation, and had 
partial eye contact throughout the session.  It was noted 
that the veteran did have a history of consuming alcohol, 
that it did present a problem for him in terms of his ability 
to work, but that it appeared that he did modulate his 
drinking sufficiently to allow himself to work when work was 
available.

The veteran's cognitive functioning was further tested by 
giving him a pair of words and asking him to state their 
similarities and differences.  He did that task well, and 
also had good abstracting skills.  The examiner diagnosed the 
veteran with the following:

	Axis I:		Alcohol abuse, current.
	Axis II:	None.
	Axis III:	Deferred to medical expertise.
	Axis IV:	Poor housing and work expertise.
	Axis V:	Global Assessment of Functioning (GAF) = 65.

The examiner stated that although the veteran was in combat 
in Vietnam, he did not re-experience any of the stressor 
events in the form of either unpleasant intrusive thoughts or 
nightmares.  He noted that the veteran did not appear to be 
engaged in persistent avoidance of stimuli associated with 
his trauma.  Further, the examiner indicated that the veteran 
might have some general numbing of responsiveness, but that 
this was difficult to evaluate because of his drinking 
history.  Overall, it was noted, the veteran probably did not 
meet the avoidance or numbing requirements for the diagnosis 
of PTSD.  The examiner pointed out that the veteran did not 
have any significant increased arousal.  He noted that the 
veteran did sleep lightly, had some difficulty concentrating, 
and in that minimal way may meet the requirements for the 
increased arousal component for the diagnosis of PTSD.

In summary, the examiner stated that the veteran barely met 
the increased arousal component for PTSD, probably did not 
meet the persistent avoidance criterion, and did not meet the 
re-experiencing criterion.  On the basis of those findings, 
he opined, the veteran could not be diagnosed with PTSD.  


III.  Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005)

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection for PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2005).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).


IV.  Reasons and Bases

As noted above, in order to establish service connection for 
PTSD, the evidence must demonstrate (1) a current diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  The 
relevant evidence of record consists of the VA PTSD 
examination conducted in May 2005.  At the conclusion of the 
examination, the examiner stated that he could not diagnose 
the veteran with PTSD because although the veteran barely met 
the increased arousal component of PTSD, he probably did not 
meet the persistent avoidance criterion, and did not meet the 
re-experiencing criterion.  On the basis of those findings, 
the examiner concluded that the veteran could not be 
diagnosed with PTSD.  Therefore, the Board finds that the 
veteran does not currently suffer from PTSD

For the sake of completeness the Board will address elements 
(2) and (3) to substantiate a claim for PTSD.  With regard to 
element (2), a link, established by medical evidence, between 
current symptoms and an in-service stressor, the May 2004 VA 
examination failed to find a current diagnosis of PTSD.  As 
such, no nexus exists between the veteran's experiences in 
service and his current symptomatology.  Thus, the veteran's 
claim fails to establish element (2).

With regard to element (3), credible supporting evidence that 
the claimed in-service stressor occurred, the fact that the 
veteran was awarded the Combat Infantryman Badge establishes 
that he was in combat, thus affording him the presumption set 
forth by` 38 C.F.R. § 3.304(f)(1) (2005).  However, even 
though the veteran's combat status has been verified, he has 
failed to prove that he currently suffers from PTSD.  As 
such, the veteran's claim fails.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for PTSD must be 
denied.  38 U.S.C.A §5107 (West Supp. 2005).
ORDER


Entitlement to service connection for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


